Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 17, 2017, is among SANCHEZ PRODUCTION PARTNERS
LP, a Delaware limited partnership (the “Borrower”), the guarantors party hereto
(the “Guarantors”), each of the Lenders party hereto, and ROYAL BANK OF CANADA,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), and relates to that
certain Third Amended and Restated Credit Agreement, dated as of March 31, 2015
(as amended, restated, modified or supplemented from time to time prior to the
date hereof, the “Existing Credit Agreement”; and as amended hereby, the “Credit
Agreement”), among the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent, and ROYAL BANK OF CANADA, as letter of credit issuer.

WITNESSETH:

WHEREAS, the parties hereto desire to make certain amendments to the Existing
Credit Agreement to allow the Borrower to make quarterly distributions under
Section 9.04(iii) of the Existing Credit Agreement for the fiscal quarter ended
March 31, 2017 and for the fiscal quarter ending June 30, 2017, notwithstanding
that the unused borrowing capacity at the time of such distributions may be less
than 10% of the Loan Limit; and

WHEREAS, the parties hereto desire to make certain additional amendments to the
Existing Credit Agreement to incorporate customary European Union Bail-In
provisions.

WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Lenders may amend the Existing Credit Agreement and the other
Loan Documents for certain purposes;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.      Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.





--------------------------------------------------------------------------------

 



Section 2.      Amendments to the Credit Agreement.  The Credit Agreement is
hereby amended as follows:

(a)      Section 1.02 of the Credit Agreement is hereby amended by inserting the
following defined terms therein in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b)      Section 1.02 of the Credit Agreement is hereby amended by:

(i)      amending the defined term “Defaulting Lender” therein to replace the
word “or” immediately before clause (d) therein with a comma, and adding a new
clause (e) therein immediately after clause (d) therein to read as follows:

“(e)      has become the subject of a Bail-In Action;”; and

(ii)      changing the reference to “(d)” in the last sentence therein to “(e)”.

(c)      Section 2.10(b) of the Credit Agreement is hereby amended by replacing
the reference to “clause (a),(b), or (d)” therein with “clause (a), (b), (d) or
(e)”.





--------------------------------------------------------------------------------

 



(d)      Section 7.23 of the Credit Agreement is hereby amended by adding the
following proviso at the end of clause (b) therein, as follows:

“provided however, that the foregoing shall not apply to any quarterly cash
distributions made by the Borrower for the fiscal quarter ending March 31, 2017
(to be paid on or before May 31, 2017) or for the fiscal quarter ending June 30,
2017 (to be paid on or before August 31, 2017),”

(e)      Section 9.04 of the Credit Agreement is hereby amended by amending and
restating clause (iii) therein to read as follows: 

“(iii) so long as (A) no Borrowing Base Deficiency, Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
such dividend or distributions and any redetermination of the Borrowing Base as
a result of such dividend) and (B) the Borrower would have unused borrowing
capacity that can be accessed under this Agreement in an amount not less than
10% of the amount of the Loan Limit in effect at such time, the Borrower may
declare and pay, or incur a liability to make, quarterly cash distributions in
an amount equal to Available Cash (provided that subclause (B) shall not apply
to any quarterly cash distributions made by the Borrower for the fiscal quarter
ending March 31, 2017 (to be paid on or before May 31, 2017) or for the fiscal
quarter ending June 30, 2017 (to be paid on or before August 31, 2017)),”

(f)      Article XII of the Credit Agreement is hereby amended by inserting a
new Section 12.19 therein immediately after the existing Section 12.18, as
follows:

“Section 12.19      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 





--------------------------------------------------------------------------------

 



(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

Section 3.      Ratification.  Except as expressly amended, modified or waived
herein, each of the Borrower and the Guarantors hereby ratifies and confirms all
of the Obligations under the Credit Agreement and the other Loan Documents to
which it is a party, and all references to the Credit Agreement, the Mortgages
and the Notes in any of the Loan Documents shall be deemed to be references to
the Credit Agreement, the Mortgages and the Notes as amended, modified or waived
hereby.

Section 4.      Effectiveness.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which each of the following conditions
is satisfied:

(a)      the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent, the Collateral Agent, the
Borrower, the Guarantors and the Majority Lenders;

(b)      the Borrower and each Guarantor shall have confirmed and acknowledged
to the Administrative Agent and the Lenders, and by its execution and delivery
of this Amendment the Borrower and each Guarantor do hereby confirm and
acknowledge to the Administrative Agent and the Lenders, that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite limited partnership or limited liability company action, as
applicable, on the part of the Borrower or such Guarantor, as applicable,
(ii) the Credit Agreement and each other Loan Document to which it is a party
constitute valid and legally binding agreements enforceable against the Borrower
or such Guarantor, as applicable, in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity, (iii) the representations and warranties of the Borrower
or such Guarantor, if any, set forth in the Credit Agreement and in each other
Loan Document to which it is a party, shall be true and correct on and as of the
Amendment Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
specified earlier date, (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents and (v) since December 31,
2014, there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect; and

(c)      the Borrower shall have paid all agreed fees to the extent due and
payable in connection with this Amendment and paid or reimbursed the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and execution and
delivery of this Amendment, in each case, to the extent provided in
Section 12.03 of the Credit Agreement.

Section 5.      Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

 



Section 6.      Miscellaneous.

(a)      On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this
Amendment.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement.

(b)      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any default of the
Borrower  or any Guarantor or any right, power or remedy of the Administrative
Agent or the Lenders under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(c)      Each of the Borrower and each Guarantor represents and warrants that as
of the date hereof (i) it has the limited partnership or limited liability
company power and authority to execute, deliver and perform the terms and
provisions of this Amendment, has taken all necessary limited partnership or
limited liability company action to authorize the execution, delivery and
performance of this Amendment, delivery and performance of this Amendment does
not and will not contravene the terms of the Borrower’s or such Guarantor’s, as
applicable, organizational documents; (ii) it has duly executed and delivered
this Amendment and this Amendment constitutes the legal, valid and binding
obligation of the Borrower or such Guarantor enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law); (iii) no Default or Event of Default has occurred and is
continuing; and (iv) no action, suit, investigation or other proceeding is
pending or threatened before any arbitrator or Governmental Authority seeking to
restrain, enjoin or prohibit or declare illegal, or seeking damages from the
Borrower in connection with this Amendment or which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 7.      Severability.  Any provisions of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 8.      Successors and Assigns.  This Amendment is binding upon and
shall inure to the benefit of the Administrative Agent, the Collateral Agent,
the Lenders, the Issuer, the Borrower and each Guarantor and their respective
successors and assigns.

Section 9.      Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronically by .pdf shall be effective as delivery
of a manually executed counterpart of this Amendment.





--------------------------------------------------------------------------------

 



Section 10.      Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 11.      Integration.  This Amendment represents the final agreement of
the Borrower, each Guarantor, the Collateral Agent, the Administrative Agent,
the Issuer, and the Lenders with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Borrower,
any Guarantor, the Administrative Agent, the Collateral Agent, the Issuer, nor
any Lender relative to subject matter hereof not expressly set forth or referred
to herein.

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

 

 

 

 

SANCHEZ PRODUCTION PARTNERS LP, as Borrower

 

 

 

 

By:

SANCHEZ PRODUCTION PARTNERS

 

 

GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 

 

 

 

 

 

CEP MID-CONTINENT LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

 /s/  Charles C. Ward

 

Name:

       Charles C. Ward

 

Title:

       Chief Financial Officer

 

 

 

 

 

 

 

NORTHEAST SHELF ENERGY, L.L.C.,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 

 

 

 

 

 

MID-CONTINENT OILFIELD SUPPLY, L.L.C.,

 

as a Guarantor

 

 

 

 

 

 

 

By: 

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

SEP HOLDINGS IV, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 

 

 

 

 

 

CATARINA MIDSTREAM, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 

 

 

 

 

 

SECO PIPELINE, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/  Charles C. Ward

 

Name:

      Charles C. Ward

 

Title:

      Chief Financial Officer

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/  Ann Hurley

 

Name:

      Ann Hurley

 

Title:

      Manager, Agency

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender and the Issuer

 

 

 

 

 

 

 

By:

/s/  Mark Lumpkin, Jr.

 

Name:

      Mark Lumpkin, Jr.

 

Title:

      Authorized Signatory

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CIT BANK, N.A. (f/k/a OneWest Bank, N.A.),

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  Sean Murphy

 

Name:

      Sean Murphy

 

Title:

      Managing Director

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  Chulley Bogle

 

Name:

      Chulley Bogle

 

Title:

      Vice President

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  Michael Higgins

 

Name:

      Michael Higgins

 

Title:

      Senior Director

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  Cliff Vaz

 

Name:

      Cliff Vaz

 

Title:

      Vice President

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  William B. Robinson

 

Name:

      William B. Robinson

 

Title:

      Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  Josh Strong

 

Name:

      Josh Strong

 

Title:

      Director

 

 

 

 

 

 

 

By:

/s/  Scott Lamoreaux

 

Name:

      Scott Lamoreaux

 

Title:

      Director

 

 

 

 

 

--------------------------------------------------------------------------------